Citation Nr: 0508800	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-34 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from July 1974 to 
December 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which reopened the veteran's previously 
denied claim of entitlement to service connection for a 
nervous disorder and then denied the claim on a de novo basis 
in light of all the evidence of record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a matter such as this the Board has 
a legal duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  

The issue of service connection for an acquired psychiatric 
disorder based on a de novo review of the record is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by 
an unappealed RO rating decision dated in May 1990.

2.  Evidence received subsequent to the May 1990 rating 
decision is so significant that it must be considered in 
order to fully decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed May 1990 rating decision, which denied 
service connection for a psychiatric disorder, is final.  38 
U.S.C.A. § 5108, 7105 (West 2002).

2.  The evidence received since the May 1990 rating decision, 
which denied service connection for a psychiatric disorder, 
is new and material and the claim for the benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  This 
amendment is effective only on claims received on or after 
August 29, 2001, and is not relevant in this case. See 66 
Fed. Reg. 45620- 45632 (August 29, 2001).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above and a statement of the 
case dated in September 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in a June 2002 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records as 
well as records used by the Social Security Administration 
(SSA) in awarding the veteran benefits and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the June 2002 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection is warranted for the disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection connotes many factors 
but basically it means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service was aggravated 
therein.  38 C.F.R. § 3.303(a).  Personality disorders are 
not diseases or injury with the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Factual Background

The evidence on file at the time of the May 1990 rating 
decision is briefly summarized.  

The service medical records show that the veteran during the 
course of hospitalization, beginning in September 1974, for 
treatment referable to his left knee was referred by his 
physicians for a psychiatric consultation.  The diagnosis was 
that of immature personality.  On the veteran's December 1974 
medical examination for service separation no psychiatric 
abnormality was noted on clinical evaluation of the veteran.

The veteran's initial post service VA examination in April 
1975 was negative for complaints and/or findings of any 
psychiatric disorder.  When hospitalized by VA beginning in 
November 1979, for admission to the Alcohol Unit, he was 
referred to the psychological department for testing due to 
behavior that included slow verbal production and 
considerable anxiety.  Diagnosis was that of a borderline 
personality organization.  Alcohol and Drug dependence were 
the primary discharge diagnoses in connection with his VA 
hospitalization in December 1985.

The RO in May 1990 denied service connection for a 
psychiatric disorder.  At that time the RO essentially 
determined that an acquired psychiatric disorder was not 
demonstrated to have been incurred in or aggravated by 
service.  The veteran was notified of that decision and his 
appellate rights.  He did not appeal that decision which is 
now final. 38 U.S.C.A. § 7105.  However, the veteran may 
reopen his claim by submitting new and material evidence. 38 
U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision." Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The pertinent evidence submitted since the May 1990 rating 
decision includes a February 2002 VA progress note, signed by 
a staff psychologist, which records that the veteran in 
addition to suffering from a borderline personality disorder, 
also suffered from symptomatology consistent with a bipolar 
disorder when he entered the military.  The progress note 
further states that the rigors of boot camp definitely 
aggravated this condition.

Analysis

This additional evidence is new as it was neither previously 
of record or considered by the RO in May 1990.  Moreover, 
presuming its credibility, the new evidence supports the 
veteran's contention that he has a psychiatric disorder as a 
result of events in service.  The February 2002 VA progress 
note relates to the specific matter of whether there is a 
relationship between the veteran's current psychiatric 
disorder and his service, and it is therefore material 
evidence that must be considered in order to fairly decide 
the merits of the veteran's claim for major depression with 
anxiety.  Having determined that new and material evidence 
has been submitted; the veteran's previously denied claim for 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The veteran claim 
must be addressed on the merits in light of all the evidence 
of record.  
 

ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened; to this extent only the appeal as to this issue is 
granted.


REMAND

In light of the action taken above, any current decision must 
be based on a de novo review of the record.  In this regard a 
February 2002 VA progress note indicates that the veteran had 
a bipolar disorder, which was aggravated by service.  As 
such, the Board finds that a current psychiatric examination 
is warranted in this case.  

Accordingly, the case is therefore REMANDED to the RO for the 
following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for his psychiatric disorder 
prior to and following service which have 
not been previously submitted.  

2.  The RO should request the VA 
outpatient clinic to furnish copies of 
any medical records pertaining to 
treatment for the veteran's psychiatric 
illness from February 5, 2002 to the 
present.

3.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature, severity, and 
etiology of any psychiatric illness.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Based on a review 
of the claims folder and examination 
report, the examiner is asked to render 
an opinion as to whether it is as likely 
as not that the veteran currently has an 
acquired psychiatric disorder which is 
related to service.  If it is determined 
that an acquired psychiatric was present 
when the veteran entered active duty, the 
examiner is asked to render an opinion as 
to whether it is as likely as not that 
the preservice acquired psychiatric 
disorder underwent a chronic increase in 
severity beyond natural progression 
during active duty?  A complete rationale 
for any opinion offered should be set 
forth in the report provided, together 
with citation to any pertinent or other 
supporting records.

4.  Thereafter the RO should readjudicate 
the veteran's claim.  If the 
determination remains adverse to the 
veteran, the veteran and his 
representative should be issued a 
supplemental statement of the case and be 
afforded the requisite opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


